In a proceeding to review a determination of the Board of Standards and Appeals of the City of New York, which granted an application under subdivision (e) of section 7 of the Zoning Resolution of the City of New York, for a variance, to permit the erection and operation of automobile service station in a local retail district, order denying a motion to vacate the order of certiorari and annulling the determination of the board, reversed on the law and the facts, *660with one bill of $50 costs and disbursements to appellants, determination of the Board of Standards and Appeals confirmed, and petition to review dismissed, without costs. The variance was granted for a period of ten years, subject to conditions and safeguards imposed by the board, which determined that the granting of the application, under the circumstances disclosed, would be in harmony with the general purpose and intent of the zoning resolution. The board appears to have acted upon a reasonable basis, and on sufficient evidence to permit the exercise of its discretionary powers under subdivision (e) of section 7 and since it acted within its jurisdiction, its determination may not be set aside. The present case is distinguishable from those which arise under section 21 of the zoning resolution, in which a unique hardship must be established. (Matter of Meed v. Board of Standards & Appeals, 255 N. Y. 126; Matter of Thomas v. Board of Standards & Appeals, 290 N. Y. 109.) Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.